Citation Nr: 0728926	
Decision Date: 09/14/07    Archive Date: 09/25/07

DOCKET NO.  05-09 400	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

J. N. Moats, Associate Counsel




INTRODUCTION

The veteran had active duty from September 1969 to June 1971.  
The veteran died in July 2002.  The appellant is his widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in May 2004, a 
statement of the case was issued in January 2005, and a 
substantive appeal was received in March 2005.  In October 
2006, the appellant requested a hearing before the Board.  A 
Board hearing at the local RO was scheduled to occur in 
August 2007; however, the appellant withdrew her request for 
a hearing in July 2007.


FINDINGS OF FACT

1.  The veteran died in July 2002.  The Death Certificate 
lists the immediate cause of death as hepatic encephalopathy 
due to cirrhosis of the liver, hepatitis C and alcoholism; 
end stage renal disease was listed as contributing to death, 
but not related to cause.     

2.  At the time of the veteran's death, he was service-
connected for diabetes mellitus, type II, which is not shown 
as causing or contributing to the veteran's death.  

3.  The veteran was not service-connected for hepatic 
encephalopathy, cirrhosis of the liver, hepatitis C, 
alcoholism or end stage renal disease; and a claim for 
hepatitis C with cirrhosis was denied by the RO in a June 
2002 rating decision.
    
4.  Hepatic encephalopathy, cirrhosis of the liver, hepatitis 
C, alcoholism or end stage renal disease were not manifested 
during the veteran's military service or for many years 
thereafter, nor were they otherwise related to the veteran's 
service or to his service-connected diabetes mellitus, type 
II.


CONCLUSION OF LAW

Service-connected disability did not cause or substantially 
or materially contribute to the cause of the veteran's death.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1310, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), is codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107 and 5126; see also 38 C.F.R. §§ 3.102, 
3.156(a), and 3.326(a).  Under the VCAA, VA has a duty to 
notify the claimant of any information and evidence needed to 
substantiate and complete a claim, and of what part of that 
evidence is to be provided by the claimant and what part VA 
will attempt to obtain for the claimant.  38 U.S.C.A. § 
5103(a); 38 C.F.R §§ 3.159(b)(1); Quartuccio v. Principi, 16 
Vet.App. 183, 187 (2002).

The record shows that in March 2003 and July 2005 VCAA 
letters, the appellant was informed of the information and 
evidence necessary to warrant entitlement to the benefit 
sought on appeal.  The appellant was also advised of the 
types of evidence VA would assist her in obtaining as well as 
her own responsibilities with regard to identifying relevant 
evidence.  See Quartuccio v. Principi, 16 Vet.App. 183 
(2002); Charles v. Principi, 16 Vet.App. 370 (2002).

The Board also notes that the July 2005 VCAA letter notified 
the appellant of the need to submit any pertinent evidence in 
the appellant's possession.  In this regard, the appellant 
was advised, at page one, to submit any evidence in her 
possession that pertained to her claim.  Thus, the Board 
finds that the requirements of 38 C.F.R. 
§ 3.159(b)(1) have been met.  The Board finds that all 
notices required by VCAA and implementing regulations were 
furnished to the appellant and that no useful purpose would 
be served by delaying appellate review to send out additional 
VCAA notice letters.

The United States Court of Appeals for Veterans Claims' 
decision in Pelegrini v. Principi, 18 Vet.App. 112 (2004) 
held, in part, that a VCAA notice as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim for VA benefits.  In this case, the RO provided VCAA 
notice to the veteran in March 2003, which was prior to the 
June 2003 rating decision.  Accordingly, the requirements the 
Court set out in Pelegrini have been satisfied.  The Board 
recognizes that the July 2005 VCAA notice was provided after 
the initial decision.  However, the deficiency in the timing 
of this notice was remedied by readjudication of the issue on 
appeal in a January 2007 supplemental statement of the case.  
See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet.App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  Additionally, this notice must include notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 488.  Although the present appeal involves 
the issue of service connection for cause of the veteran's 
death, VA believes that the Dingess/Hartman analysis must be 
analogously applied.  

In the present appeal, the March 2003 and July 2005 VCAA 
letters provided the appellant with notice of what type of 
information and evidence was needed to substantiate the 
claim, but there has been no notice of the types of evidence 
necessary to establish an effective date.  Despite the 
inadequate notice provided to the appellant, the Board finds 
no prejudice to the appellant in proceeding with the issuance 
of a final decision.  See Bernard v. Brown, 4 Vet.App. 384, 
394 (1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the appellant has been prejudiced 
thereby).  Since the Board concludes below that the 
preponderance of the evidence is against entitlement to 
service connection for cause of the veteran's death, any 
question as to the appropriate effective date to be assigned 
is rendered moot. 
 
Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record in this case includes 
service medical and personnel records, VA treatment records, 
private treatment and hospitalization records, private 
medical opinions and VA medical examinations and opinions.  
The Board finds that the record as it stands includes 
adequate competent evidence to allow the Board to decide the 
case and no further action is necessary.  See generally 38 
C.F.R. § 3.159(c)(4).  No additional pertinent evidence has 
been identified by the claimant.   

A VA medical opinion was completed in September 2004.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The medical 
opinion obtained contains sufficient information to decide 
the issue on appeal.  See Massey v. Brown, 7 Vet.App. 204 
(1994).  Thus, the Board finds that a further medical opinion 
is not necessary. 

For all the foregoing reasons, the Board concludes that VA's 
duties to the claimant have been fulfilled with respect to 
the issue on appeal. 

Analysis

The appellant is claiming service connection for cause of the 
veteran's death.  In such a claim, evidence must be presented 
that links the fatal disease to a period of military service 
or to an already service-connected disability.  See 38 
U.S.C.A. 
§ 1110; 38 C.F.R. §§ 3.303, 3.312.  Evidence must be 
presented showing that a service-connected disability is 
either the principal or contributory cause of death.  A 
service-connected disability is the principal cause of death 
when that disability, either singly or jointly with some 
other condition, was the immediate or underlying cause of 
death or was etiologically related thereto.  A contributory 
cause of death must be causally connected to death and must 
have substantially or materially contributed to death; 
combined to cause death; or aided or lent assistance to the 
production of death.  38 C.F.R. § 3.312.

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service. 38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury occurred 
in service alone is not enough; there must be chronic 
disability resulting from that injury.  If there is no 
showing of a resulting chronic condition during service, then 
a showing of continuity of symptomatology after service is 
required to support a finding of chronicity.  38 C.F.R. § 
3.303(b).  

Additionally, for veterans who have served 90 days or more of 
active service during a war period or after December 31, 
1946, certain chronic disabilities, such as cirrhosis of the 
liver, are presumed to have been incurred in service if 
manifest to a compensable degree within one year of discharge 
from service.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 
3.307, 3.309.  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

According to a July 2002 Death Certificate, the veteran died 
in July 2002 caused by hepatic encephalopathy due to 
cirrhosis of the liver, hepatitis C and alcoholism.  The 
Death Certificate also listed end stage renal disease as 
contributing to death, but not related to cause.  The Death 
Certificate also showed that an autopsy was not performed.  
At the time of his death, the veteran was service-connected 
for diabetes mellitus, type II.  

Essentially the appellant is claiming that the veteran's 
hepatitis C, which led to the veteran's death from hepatic 
encephalopathy, manifested while the veteran was on active 
duty service.  In the alternative, the appellant is claiming 
that the veteran's service-connected diabetes mellitus, type 
II, was a significant contributing factor to the veteran's 
end stage renal disease, which contributed to the veteran's 
death.   

Service medical and personnel records have been reviewed.  
The veteran's May 1969 medical history that accompanied his 
entrance service examination showed that the veteran had 
jaundice.  The physician's notes indicated that he had 
hepatitis in December 1968.  However, the veteran's service 
medical records are silent with respect to any treatment or 
diagnosis of hepatic encephalopathy, cirrhosis of the liver, 
hepatitis C or end stage renal disease.  A May 1971 service 
examination prior to discharge showed that the veteran's 
abdomen and viscera as well as genitourinary system were 
evaluated as clinically normal.  In other words, the service 
examination was silent with respect to any findings of 
hepatic encephalopathy, cirrhosis of the liver, hepatitis C 
or end stage renal disease.  In his contemporaneous medical 
history, the veteran indicated that he had a history of 
jaundice, but he expressly denied liver trouble as well as 
kidney stones or blood in his urine.  A June 1971 statement 
from the veteran showed that there was no change in his 
medical condition since the May 1971 examination.  A June 
1973 National Guard service examination again showed that the 
veteran's abdomen and viscera as well as genitourinary system 
were evaluated as clinically normal and was silent with 
respect to any findings of hepatic encephalopathy, cirrhosis 
of the liver, hepatitis C and end stage renal disease.  
However, his contemporaneous history again noted that in 
October 1968, the veteran had a self limited episode of 
infectious hepatitis, no sequelae.  

Initially, the Board notes that every veteran shall be taken 
to have been in sound condition when examined, accepted, and 
enrolled for service, except as to defects, infirmities, or 
disorders noted at the time of the examination, acceptance, 
and enrollment, or where clear and unmistakable evidence 
demonstrates that the injury or disease existed before 
acceptance and enrollment and was not aggravated by such 
service.  38 U.S.C.A. § 1111.  In the instant case, the Board 
recognizes that there was a notation in the veteran's May 
1969 medical history that the veteran had hepatitis prior to 
service.  However, the entrance examination found the 
veteran's abdomen and viscera to be clinically normal.  Thus, 
the veteran is presumed sound and the Board must address 
whether the veteran's hepatitis C manifested during service.  

Prior to his death, in March 2000, the veteran filed a claim 
for service connection for hepatitis C.  He asserted that he 
contracted hepatitis C through blood exposure while in combat 
in Vietnam.  However, the record of evidence does not support 
the contention that the veteran was exposed to combat or that 
his military occupational specialty, which was artillery 
infantry, exposed him to situations where he had to care for 
wounded soldiers.  In other words, there is no evidence to 
support the claim that the veteran was exposed to hepatitis C 
through blood to blood contact or combat casualty care while 
in service.  According to the veteran's DD 214, the veteran 
was not awarded any combat medals.  Moreover, service medical 
records do not show treatment for any combat related wounds.  

The first post-service medical evidence of record includes 
private treatment records from 1991 to 1992, which show 
treatment for hepatitis C and cirrhosis of the liver.  
However, significantly, these medical records do not link 
cirrhosis of the liver or  hepatitis C to the veteran's 
service.  

The veteran was afforded a VA examination in December 1992 
with respect to his application for nonservice-connected 
pension.  He stated that he was found positive for hepatitis 
C in July of 1990 and was diagnosed with cirrhosis of the 
liver in August 1990.  Another sentence indicated that the 
was diagnosed with cirrhosis of the liver in April 1991.  The 
veteran gave a history of jaundice at the age of 17 as well 
as IV drug abuse from age 17 to 24.   He also indicated that 
he had blood transfusions in July 1990 and April 1991.  The 
examiner diagnosed the veteran with diabetes mellitus, type 
II, history of cirrhosis of the liver diagnosed in April 1991 
secondary to hepatitis C and past intravenous drug abuse.  
Importantly, the VA examiner did not indicate any link 
between the veteran's hepatitis C and cirrhosis of the liver 
to active service.  

Private hospital records dated 1993 and 1994 again showed 
treatment for chronic hepatitis.  A notation in a December 
1993 record showed that the veteran had a history of IV drug 
use and as a consequence, developed chronic hepatitis.  
Private treatment records from 1999 to 2000 again showed 
continuing treatment for hepatitis C and cirrhosis.  The 
Board notes that in an April 2000 treatment record, another 
private practitioner noted that the veteran requested that 
the examiner write a letter indicating that it was as likely 
as not that the veteran acquired hepatitis C in Vietnam when 
he was splashed with blood.  The veteran claimed to be cut at 
the time, but had not received a transfusion.  The 
practitioner noted, however, that the veteran much more 
likely acquired hepatitis C from lifestyle considerations 
other than exposure during war.  He also noted that he was 
therefore reluctant to write the letter and did not do it 
that day.  VA treatment records from April 1998 to September 
2001 have also been reviewed and showed treatment for chronic 
hepatitis C and cirrhosis, but again do not link the 
veteran's hepatitis C and cirrhosis to service.  

However, in support of his March 2000 claim, the veteran 
submitted a September 2000 private opinion from a medical 
doctor.  The opinion provided that the veteran informed the 
doctor that he was in Vietnam on active duty between 1969 and 
1970 as a member of an Airborne division.  The medical doctor 
opined that based on his knowledge of the veteran's medical 
history, it was as likely as not that his current hepatitis C 
was due to exposure to human blood while in combat in 
Vietnam.  The veteran was afforded a VA examination in 
October 2000 by a medical doctor.  The claims file was 
reviewed.  The veteran gave a history of being in small 
artillery and involved in direct combat while in Vietnam.  He 
indicated that upon his return from Vietnam, he used IV drugs 
twice.  The veteran claimed he was exposed to blood when 
caring for wounded comrades and had abrasions and cuts, which 
may have been exposed to blood from other servicemen.  The 
examiner diagnosed the veteran with hepatitis C and cirrhosis 
as well as numerous other unrelated disabilities.  He noted 
that the veteran had a history of service in Vietnam under 
battlefield condition, possibly serving as a basis for 
hepatitis C transmission.  He also had a modest history of IV 
drug abuse ending in 1975.   The examiner opined that it was 
as likely as not that the veteran's hepatitis C was 
contracted during field conditions in Vietnam as by IV drug 
use.  The examiner then noted that the veteran's service 
medical records should be retrieved for evidence of medical 
treatment while in the Army.     

Nevertheless, in a June 2002 rating decision, the RO denied 
the veteran's claim for hepatitis C with cirrhosis because 
there was no evidence that the veteran was exposed to risk 
factors, including blood to blood contact, for hepatitis C 
while in service.  

After the veteran's death, the appellant submitted private 
hospital records from April 2002 until the veteran's death.  
These records showed that the veteran had hepatic 
encephalopathy and end stage liver disease secondary to 
hepatitis and cirrhosis.  Again, these records do not relate 
the veteran's hepatitis C or liver cirrhosis to service.  
However, the appellant also submitted another opinion in 
September 2006 from a private doctor that stated that it was 
more likely than not that the veteran's death was caused by a 
service-connected condition.  The doctor stated that the 
veteran died of liver failure caused by hepatitis C, which 
appeared to have been contracted from exposure to blood 
products while in service.    

Initially, the Board recognizes that there are three medical 
opinions relating the veteran's hepatitis C to exposure to 
blood while in service.  Nevertheless, the Board must 
conclude that the preponderance of the evidence is against a 
finding that hepatitis C manifested during the veteran's 
active duty service.  The September 2000 and September 2006 
private medical opinions as well as the October 2000 VA 
examination and opinion are all based on the veteran's 
statements concerning his exposure to blood while in service, 
which are not supported by the veteran's service records.  
The Board is not bound to accept medical opinions that are 
based on history supplied by the veteran, where that history 
is unsupported by the medical evidence.  Black v. Brown, 5 
Vet.App. 177 (1993); Swann v. Brown, 5 Vet.App. 229 (1993); 
Reonal v. Brown, 5 Vet.App. 458, 460-61 (1993).  There is no 
indication that any of these examiners reviewed the veteran's 
service records.  In fact, the October 2000 VA examiner noted 
that the veteran's service medical records should be 
reviewed.  

Service medical records do not reflect that the veteran 
underwent a blood transfusion in service, and the veteran has 
not claimed that a transfusion was administered.  With regard 
to the specific contentions that the veteran was exposed to 
blood while moving wounded soldiers, there is no 
documentation to suggest that such incidents actually 
occurred during service.  Further, it is clear that there is 
no documentation of any in-service high risk activities.  The 
Board also finds it significant that the veteran gave no in-
service history of blood exposure at the December 1992 VA 
examination, which was shortly after his hepatitis C and 
liver cirrhosis diagnoses.  
  
Importantly, a December 1993 private treatment record, 
shortly after the diagnosis, clearly indicated that the 
veteran developed chronic hepatitis from IV drug use.  
Further, the veteran's treating physician refused to write an 
opinion relating the veteran's hepatitis C to service given 
the veteran's lifestyle choices.  Moreover, a September 2004 
VA opinion by a medical doctor, who reviewed the claims file, 
noted that service connection for hepatitis C was previously 
denied.  The examiner stated that reasoning on the part of 
the RO showed that the veteran's history, without 
documentation of evidence of wounds or combat or any 
conditions within the military likely to have contributed, or 
any conditions contributing to a contraction of hepatitis C, 
in light of the veteran's IV drug use, would render further 
evaluation for service connection for hepatitis C moot.

Further, the first medical evidence of hepatitis C was in 
1990, constituting a period of approximately 19 years after 
separation from service.  The Board also finds probative that 
although it was not until 1990 that a hepatitis C test became 
available, there is no objective medical evidence that the 
veteran showed any signs or symptoms of hepatitis C until 
almost two decades after separation from service.  There is 
no objective evidence of any post-service symptomatology 
experienced from 1971 through 1990 which could be indicative 
of hepatitis C.  The Board accepts the medical finding that 
hepatitis is typically an insidious process progressing at a 
slow rate without symptoms or physical signs during the first 
two decades after infection.  While acknowledging such a 
process, however, the evidence still does not show that the 
veteran's hepatitis C was due to incidents that occurred 
during service.  Further, based on history given at the 1992 
VA examination, the veteran also had two blood transfusions 
after service around the time when testing for hepatitis C 
became available.  Prior to regular testing for hepatitis C, 
blood transfusions were high risk factors for hepatitis C.  

Thus, the Board must conclude that hepatitis C did not 
manifest during the veteran's active duty service.  Moreover, 
as the first evidence of cirrhosis of the liver was in 1990, 
the service incurrence of cirrhosis of the liver cannot be 
presumed.  

In the alternative, the appellant has claimed that the 
veteran's service-connected diabetes mellitus, type II, 
contributed to the veteran's end stage renal disease, which 
in turn contributed to the veteran's death.  In support of 
this contention, the appellant has submitted a September 2004 
private medical opinion.  The private medical doctor 
indicated that he was the veteran's primary care physician 
during the 1990s and treated him two years prior to his death 
in July 2002.  The doctor opined that given the veteran's 
long term health problems and review of the death summary 
from a private hospital, he would have to conclude that the 
veteran's diabetes was a significant contributing factor to 
his renal failure and eventual demise.  However, the 
September 2004 VA opinion found that it was not at least as 
likely as not that the veteran's renal disease was due to 
diabetes.  The examiner stated that based on the biopsy that 
the veteran received, he was diagnosed as having 
mebranoproliferative glomerulonephritis, which is more likely 
consistent with hepatitis C, especially with hepatitis C and 
cryoglobulinemia, of which the veteran was diagnosed.  The 
mebranoproliferative glomerulonephritis is based on immune 
complex deposition and is not likely to be related to 
diabetes.  

After reviewing both opinions, the Board finds that since the 
September 2004 VA opinion was based on a review of all 
available records and provided a detailed rationale for its 
conclusion, it should be afforded higher probative value than 
the September 2004 private medical opinion, which provided 
not rational and was based on review of the veteran's death 
summary only.  Moreover, a May 2002 private medical record 
supports the VA opinion because it provided that the 
veteran's end stage renal disease was secondary to chronic 
globulinuria and gomerulonephritis.  The report was silent 
with respect to any links to diabetes mellitus.  Further, 
treatment records prior to the veteran's death in June 2002 
again support the September 2004 VA opinion because they 
showed that the veteran was not on diabetic medication at 
that time, and his blood sugars seemed to be adequately 
controlled by diet.  Thus, the Board concludes that the 
veteran's service-connected diabetes mellitus did not 
contribute to the veteran's end stage renal failure.  
Further, there is no competent medical evidence that end 
stage renal failure is otherwise related to service.  

Lastly, with respect to the veteran's alcoholism, entitlement 
to service connection for substance abuse is generally not 
allowed by law.  See 38 U.S.C.A. § 105; 38 C.F.R. §§ 3.1(m), 
3.301(d).  However, if the substance abuse was acquired as a 
result of a service-connected disability, then service-
connection is available.  See Allen v. Principi, 237 F.3d 
1368 (Fed Cir. 2001).  Nevertheless, the veteran was only 
service connected for diabetes mellitus at the time of his 
death, and there is no medical evidence linking the veteran's 
alcoholism to this service-connected disability.  

In sum, there is no competent medical evidence to support the 
conclusion that hepatic encephalopathy, cirrhosis of the 
liver, hepatitis C or end stage renal cancer manifested 
during the veteran's active duty service, or that end stage 
renal disease was due to the veteran's service-connected 
diabetes mellitus.  Thus, while the Board sympathizes with 
the appellant's loss, based on the analysis above, it must 
conclude that a preponderance of the evidence is against the 
claim for service connection for the cause of the veteran's 
death.  As the preponderance of the evidence weighs against 
the claim, the benefit-of-the-doubt doctrine does not apply.  
See 38 U.S.C.A. § 5107(b).
ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.



____________________________________________
J. K. BARONE
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


